DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication Nos. JP 2015-183104, JP 2016-012273, and JP 2016-092252, filed on 09/16/2015, 01/26/2016, and 05/02/2016 are acknowledged.

Election/Restrictions
Claims 1, 3, and 17-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 4 and 6-16, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 10/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 01/24/2022, the Examiner rejected Claims 1 and 3 on the grounds of 35 USC 103 (Yoshimoto).  
The amended claims of the instant application are directed to an alumina-containing thermally conductive oxide, wherein the alumina-containing thermally conductive oxide is a fired product of a starting material mixture obtained by firing the starting material mixture at a temperature in a range from 600 to 1,500 °C, the starting material mixture comprises: an aluminum starting material, the aluminum starting material being at least one material selected from the group consisting of boehmite, aluminum hydroxide, and alumina; and an additional starting material comprising a molybdenum compound and one material selected from the group consisting of a frit, a boric acid compound, and a combination thereof, a content of the additional starting material in the starting material mixture is in a range from 0.1 to 20 parts by mass relative to 100 parts by mass of the aluminum starting material, and the frit is a multi-component glass and comprises: Si; and at least one element selected from the group consisting of Li, B, Na, K, Mg, Ca, Al, Zn, F, Ti, Zr, and P, the frit is not colored and substantially comprises no Pb, and the alumina-containing thermally conductive oxide comprises a reaction product of part of the starting material mixture, the reaction product being formed during the firing.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to an alumina-containing thermally conductive oxide is a fired product of a starting material mixture obtained by firing the starting material mixture at a temperature in a range from 600 to 1,500 °C, the starting material mixture comprises: an aluminum starting material, the aluminum starting material being at least one material selected from the group consisting of boehmite, aluminum hydroxide, and alumina; and an additional starting material comprising a molybdenum compound and one material selected from the group consisting of a frit, a boric acid compound, and a combination thereof, a content of the additional starting material in the starting material mixture is in a range from 0.1 to 20 parts by mass relative to 100 parts by mass of the aluminum starting material, and the frit is a multi-component glass and comprises: Si; and at least one element selected from the group consisting of Li, B, Na, K, Mg, Ca, Al, Zn, F, Ti, Zr, and P, the frit is not colored and substantially comprises no Pb.
In regards to Applicant’s Arguments filed on 04/22/2022, Applicant argues that Yoshimoto does not teach the product as set forth in the claims as amended, as in particular, Yoshimoto teaches that epoxy resin is included such that curing and drying temperatures are utilized at 170 and 175 °C, respectively, such that one of ordinary skill in the art would recognize that the significant difference between firing at 600-1500 °C and the curing at 170 °C as taught by Yoshimoto (Applicant’s Arguments, Pages 7-8).  Applicant additionally argues that Yoshimoto does not teach or suggest that the thermally conductive filler includes a reaction product of part of the starting material mixture (Applicant’s Arguments, Page 8).
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Yoshimoto teaches an epoxy resin composition that is cured and molded for an electronic material containing a thermally conductive filler, wherein the epoxy is fired and molded at temperatures of approximately 170 °C.  In contrast, the product of as claimed by the Applicant is fired at a temperature range of 600-1500 °C, which is substantially higher than that of Yoshimoto.  Therefore, one of ordinary skill in the art would not expect the product of Yoshimoto, which comprises an epoxy, to be fired at such temperatures as that claimed.  Furthermore, as argued by the Applicant, Yoshimoto teaches that a silane coupling treated alumina is added as a filler to the epoxy resin, but does not disclose that the thermally conductive filler includes a reaction product of part of the starting material mixture, as claimed in the amended claims.  Therefore, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2016-567692, in the same patent family as the instant invention, received a Decision to Grant a Patent on 03/07/2017 by the Japanese Patent Office, and that Korean Patent Application No. KR 2018-7007171 received a Written Decision on Registration on 12/26/2019 by the Korean Patent Office, and Chinese Patent Application No. CN 2016-80053811 received a Notification to Grant Patent Right for Invention on 11/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784